
	
		II
		111th CONGRESS
		1st Session
		S. 1241
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2009
			Mr. Inhofe (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend Public Law 106–206 to direct the Secretary of
		  the Interior and the Secretary of Agriculture to require annual permits and
		  assess annual fees for commercial filming activities on Federal land for film
		  crews of 5 persons or fewer.
	
	
		1.PurposeThe purpose of this Act is to provide
			 commercial film crews of 5 persons or fewer access to film in areas designated
			 for public use during public hours on Federal lands and waterways.
		2.Annual Permit and
			 Fee for Film Crews of 5 persons or fewer
			(a)In
			 GeneralSection (1)(a) of
			 Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—
				(1)redesignating paragraphs (1), (2), and (3)
			 as subparagraphs (A), (B), and (C), respectively;
				(2)striking The Secretary of the
			 Interior and inserting (1)
			 In
			 General.—Except as provided by paragraph (3), the Secretary of
			 the Interior;
				(3)inserting
			 (2) Other
			 considerations.— before The Secretary may
			 include other factors; and
				(4)adding at the end the following new
			 paragraph:
					
						(3)Special rules
				for film crews of 5 persons or fewer
							(A)For any film crew
				of 5 persons or fewer, the Secretary shall require a permit and assess an
				annual fee of $200 for commercial filming activities or similar projects on
				Federal lands and waterways administered by the Secretary. The permit shall be
				valid for commercial filming activities or similar projects that occur in areas
				designated for public use during public hours on all Federal lands and
				waterways administered by the Secretary for a 12-month period beginning on the
				date of issuance of the permit.
							(B)For persons
				holding a permit described in this paragraph, the Secretary shall not assess,
				during the effective period of the permit, any additional fee for commercial
				filming activities and similar projects that occur in areas designated for
				public use during public hours on Federal lands and waterways administered by
				the Secretary.
							(C)In this paragraph,
				the term film crew includes all persons present on Federal land
				under the Secretary’s jurisdiction who are associated with the production of a
				certain film.
							(D)The Secretary
				shall not prohibit, as a mechanized apparatus or under any other purposes, use
				of cameras or related equipment used for the purpose of commercial filming
				activities or similar projects in accordance with this paragraph on Federal
				lands and waterways administered by the
				Secretary.
							.
				(b)Recovery of
			 CostsSection (1)(b) of
			 Public Law 106–206 (16 U.S.C. 460l–6d) is amended by—
				(1)striking
			 collect any costs and inserting recover any
			 costs; and
				(2)striking
			 similar project and inserting similar
			 projects.
				
